DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

             Notice of Non-Responsive Reply - Failure to propose a searchable group for examination

2.       Claims 1-18 are pending in the instant application.

Election/Restrictions
3.        Applicant’s election without traverse of Group I, Claims 1-8, drawn to an aqueous drag reducing composition in the reply filed on 07/13/20 is acknowledged.

However, Applicant did not elect the species set forth on page 6 of the restriction dated 01/08/19. Specifically, applicants did not elect 
 
1.    One surfactant mixture
and
2.    One solvent mixture

Applicants has just stated “Applicants further elects one surfactant mixture.” But this does not fulfil the species requirement. 
must elect species for (i) surfactant mixture and (ii) solvent mixture for search and examination purposes per the restriction requirement mailed on 01/08/19. 
Applicants specification (para [0035]) and claims 3-6 discloses different types of surfactant mixtures and specification (para [0033]) and claims 7-8 discloses different types of solvent mixture. 
These species are independent or distinct because each combination results in a structurally distinct compound/composition that will have distinct properties and functions in art. In addition, these species are not obvious variants of each other based on the current record.
           See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given TWO (2) MONTH or SIXTY (60) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
             A telephone call was made to Catherine C. Goodgion on 02/18/21 to request an oral election to the above restriction requirement but did not result in an election being made.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768